                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   WILLIAM S. HABDAS, ESQ.
                                                                 Nevada Bar No. 13138
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: william.habdas@akerman.com
                                                             7   Attorneys for Bank of New York Mellon
                                                             8   fka The Bank of New York, as Trustee
                                                                 for the Certificateholders of CWALT, Inc.
                                                             9   Alternative Loan Trust 2005-84 Mortgage
                                                                 Pass-Through Certificates, Series 2005-84
                                                            10
                                                                                              UNITED STATES DISTRICT COURT
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                                      DISTRICT OF NEVADA
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                      LAS VEGAS, NEVADA 89134




                                                            13    BANK OF NEW YORK MELLON FKA THE                    Case No.: 2:17-cv-02699-APG-PAL
                                                                  BANK OF NEW YORK, AS TRUSTEE FOR
AKERMAN LLP




                                                            14    THE CERTIFICATEHOLDERS OF CWALT,                   STIPULATION  AND   ORDER    TO
                                                                  INC. ALTERNATIVE LOAN TRUST 2005-84                EXTEND TIME TO FILE OPPOSITION
                                                            15    MORTGAGE               PASS-THROUGH                TO MOTION TO DISMISS SECOND
                                                                  CERTIFICATES, SERIES 2005-84,                      AMENDED COMPLAINT
                                                            16
                                                                                                Plaintiff,           (SECOND REQUEST)
                                                            17
                                                                  vs.
                                                            18
                                                                  SOUTHERN HIGHLANDS COMMUNITY
                                                            19    ASSOCIATION; SFR INVESTMENTS POOL
                                                                  1, LLC,
                                                            20

                                                            21                                  Defendants.
                                                            22

                                                            23

                                                            24            Bank of New York Mellon fka The Bank of New York, as Trustee for the Certificateholders
                                                            25   of CWALT, Inc. Alternative Loan Trust 2005-84 Mortgage Pass-Through Certificates, Series 2005-
                                                            26   84 (BoNYM), and SFR Investments Pool 1, LLC (SFR), by and through the undersigned counsel,
                                                            27   hereby stipulate and agree that BoNYM shall have an additional seven (7) days, up to and including
                                                            28   November 9, 2018, to file its opposition to SFR's motion to dismiss second amended complaint

                                                                                                              1
                                                                 46845071;1
                                                             1   pursuant to FRCP 12(b)(6), which is currently due on November 2, 2018, pursuant to ECF No. 72.

                                                             2   SFR's new reply deadline will be November 16, 2018.

                                                             3            This is the parties' second request for an extension, and is not intended to cause any delay or

                                                             4   prejudice to any party.

                                                             5        DATED October 31, 2018.
                                                                   AKERMAN LLP                                         KIM GILBERT EBRON
                                                             6

                                                             7     /s/ William S. Habdas                         /s/ Karen L. Hanks
                                                                   ARIEL E. STERN, ESQ.                          DIANA S. EBRON, ESQ.
                                                             8     Nevada Bar No. 8276                           Nevada Bar No. 10580
                                                                   WILLIAM S. HABDAS, ESQ.                       JACQUELINE A. GILBERT, ESQ.
                                                             9     Nevada Bar No. 13138                          Nevada Bar No. 10593
                                                                   1635 Village Center Circle, Suite 200         KAREN L. HANKS, ESQ.
                                                            10
                                                                   Las Vegas, NV 89134                           Nevada Bar No. 9578
                                                            11     Telephone: (702) 634-5000                     7625 Dean Martin Drive, Suite 110
                                                                   Facsimile: (702) 380-8572                     Las Vegas, NV 89139
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                                                   Telephone: (702) 485-3300
                                                                   Attorneys for Bank of New York Mellon fka The Facsimile: (702) 485-3301
                      LAS VEGAS, NEVADA 89134




                                                            13     Bank of New York, as Trustee for the
AKERMAN LLP




                                                                   Certificateholders of CWALT, Inc. Alternative Attorneys for SFR Investments Pool 1, LLC
                                                            14
                                                                   Loan Trust 2005-84 Mortgage Pass-Through
                                                            15     Certificates, Series 2005-84

                                                            16
                                                                                                                   ORDER
                                                            17
                                                                          IT IS SO ORDERED:
                                                            18
                                                                                                                _____________________________________
                                                            19                                                  UNITED STATES DISTRICT COURT JUDGE

                                                            20                                                 Dated:
                                                                                                               DATED: November 7, 2018.
                                                                                                                        ______________________
                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                               2
                                                                 46845071;1
